Exhibit 10.2

NEITHER THIS WARRANT, THE SERIES D PREFERRED STOCK ISSUABLE UPON THE EXERCISE
HEREOF, NOR THE COMMON STOCK ISSUABLE UPON CONVERSION OF THE SERIES D PREFERRED
STOCK, HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO AN EXEMPTION TO SUCH ACT.

 

No-            

   Void after             , 2016

WARRANT TO PURCHASE SHARES

OF

SERIES D PREFERRED STOCK

OF

INSERT THERAPEUTICS, INC.,

A Delaware corporation

This certifies that, for value received, the Holder identified as such on the
signature page hereof (together with its successors and assigns) is entitled to
subscribe for and purchase, on the terms hereof, shares of Series D Preferred
Stock, $0.0001 par value (the “Series D Preferred Stock”) of Insert
Therapeutics, Inc., a Delaware corporation (the “Company”), subject to
adjustment as provided herein.

This Warrant is subject to the following terms and conditions:

1. Exercise of Warrant. The terms and conditions upon which this Warrant may be
exercised, and the shares of Series D Preferred Stock subject hereto may be
purchased, are as follows:

1.1 Term. Subject to the terms hereof, this Warrant may be exercised at any time
after the date hereof, or from time to time, in whole or in part; provided,
however, that in no event may this Warrant be exercised later than 5:00 p.m.
(Pacific Time) on [            , 2008], on which date this Warrant will expire
(the “Expiration Date”)

1.2 Number of Shares. This Warrant may initially be exercised to purchase up to
an aggregate of             shares of Series D Preferred Stock (the “Number of
Shares”), subject to adjustment as provided herein.

1.3 Exercise Price. The exercise price per share for all shares of Series D
Preferred Stock to be issued upon exercise of this Warrant shall be $1.25 (the
“Exercise Price”), subject to adjustment as provided herein.

1.4 Method of Exercise. The exercise of the purchase rights evidenced by this
Warrant shall be effected by (a) the surrender of the Warrant, together with a
duly executed copy of the form of Subscription Notice attached hereto as
Schedule 1, to the Company at its principal offices and (b) the delivery of the
exercise price by check or bank draft payable to the Company’s order or by wire
transfer to the Company’s account for the number of shares for which the
purchase rights hereunder are being exercised or any other form of consideration
approved by the Company’s Board of Directors (the “Board”). Each exercise of
this Warrant shall be deemed to have been effected immediately prior to the
close of business on the day on which this Warrant shall have been surrendered
to the Company as

 

W-1



--------------------------------------------------------------------------------

provided herein or at such later date as may be specified in the executed form
of subscription (or as determined pursuant to Section 3), and at such time the
person or persons in whose name or names any certificate or certificates for
shares of Series D Preferred Stock shall be issuable upon such exercise as
provided herein shall be deemed to have become the holder or holders of record
thereof.

2. Adjustments.

2.1 Stock Splits and Reverse Splits. If at any time the outstanding shares of
Common Stock of the Company (the “Common Stock”) or any series of Preferred
Stock of the Company (the “Preferred Stock”) are subdivided into a greater
number of shares, then the Exercise Price will be reduced proportionately and
the Number of Shares will be increased proportionately. Conversely, if at any
time the outstanding shares of Common Stock or any series of Preferred Stock are
consolidated into a smaller number of shares, then the Exercise Price will be
increased proportionately and the Number of Shares will be reduced
proportionately.

2.2 Dividends. In the event the Company declares a dividend upon the Common
Stock or upon any series of Preferred Stock, whether in cash, property or
securities, at the time of subsequent exercise of this Warrant, the Company
shall deliver both (i) the Number of Shares for which exercise is made plus
(ii) such cash, property or securities paid as dividends as would have been
previously distributed to the Holder if such exercise had been made prior to
such earlier exercise. If the Company shall declare a dividend payable in cash
on its Common Stock or Preferred Stock and shall at substantially the same time
offer to its stockholders a right to purchase new equity or an equity equivalent
from the proceeds of such dividend, or for an amount substantially equal to the
dividend, the amount of equity so offered shall, for the purpose of this
Warrant, be deemed to have been issued as a stock dividend.

2.3 Effect of Reorganization. If any (i) reorganization or reclassification of
the Common Stock or Preferred Stock, (ii) consolidation or merger of the Company
with or into another corporation, (iii) sale of all or substantially all of its
operating assets to another corporation, or (iv) sale of the Company
substantially as a going concern followed by a liquidation of the Company (any
such occurrence, other than a “Change of Control” as defined below, shall be an
“Event”), is effected in such a way that holders of Common Stock or Preferred
Stock are entitled to receive securities and/or assets as a result of their
Common Stock or Preferred Stock ownership, then upon exercise of this Warrant
the Holder will have the right to receive the shares of stock, securities or
assets which they would have received if such rights had been fully exercised as
of the record date for such Event. The Company will not effect any Event unless
prior to or simultaneously with its consummation the successor corporation
resulting from the consolidation or merger (if other than the Company), or the
corporation purchasing the Company’s assets, assumes the performance of the
Company’s obligations under this Warrant (as appropriately adjusted to reflect
such consolidation, merger or sale such that the Holder’s rights under this
Warrant remain, as nearly as practicable, unchanged) by a binding written
instrument. In the event of a Change in Control, Section 3 shall control the
treatment of this Warrant and this Section 2.3 will not apply.

2.4 Other Securities Adjustments. If as a result of this Section 2, a Holder is
entitled to receive any securities other than Series D Preferred Stock upon
exercise of this Warrant, the number and purchase price of such securities shall
thereafter be adjusted from time to time in the same manner as provided pursuant
to this Section 2. The allocation of purchase price between various securities
shall be made in writing by the Company’s Board in good faith at the time of the
event by which the Holder becomes entitled to receive new securities, and a copy
sent to the Holder.

2.5 Notice of Adjustments and Record Dates. The Company shall promptly notify
the Holder in writing of each adjustment or readjustment of the exercise price
hereunder and the number

 

W-2



--------------------------------------------------------------------------------

of shares of Series D Preferred Stock (or any shares of stock or other
securities which may be) issuable upon the exercise of this Warrant. Such notice
shall state the adjustment or readjustment and show in reasonable detail the
facts on which that adjustment or readjustment is based.

2.6 No Impairment. The Company shall not avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but shall at all times in good faith assist in the carrying out of all
the provisions of this Warrant. Without limiting the generality of the
foregoing, the Company (a) shall at all times reserve and keep available a
number of its authorized shares of Series D Preferred Stock, free from all
preemptive rights therein, which shall be sufficient to permit the exercise of
this Warrant, (b) shall take all such action as may be necessary or appropriate
in order that all shares of Series D Preferred Stock as may be issued pursuant
to the exercise of this Warrant shall, upon issuance, be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issue thereof, (c) shall at all times reserve and keep
available a number of its authorized shares of Common Stock, free from all
preemptive rights therein, which shall be sufficient to permit the conversion of
the Series D Preferred Stock, and (d) shall take all such action as may be
necessary or appropriate in order that all shares of Common Stock as may be
issued pursuant to the conversion of the Series D Preferred Stock shall, upon
issuance, be duly and validly issued, fully paid and nonassessable and free from
all taxes, liens and charges with respect to the issue thereof.

3. Change in Control.

(a) If at any time the Company engages in a Change of Control (as defined
below), then as a part of such Change of Control, this Warrant shall be deemed
automatically exercised immediately prior to such Change of Control and Holder
shall be entitled to receive consideration in the Change of Control based upon
the number of shares of Series D Preferred Stock (or any shares of stock or
other securities which may be) issuable upon exercise of the Warrant, less the
product of (1) the number of shares of Series D Preferred Stock and (2) the
Exercise Price.

(i) “Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
specified Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise.

(ii) “Change of Control” means the occurrence of any of the following: (a) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or more related transactions, of all or
substantially all of the properties and assets of the Company and its
subsidiaries taken as a whole to any “person” (as such term is used in
Section 13(d)(3) of the Exchange Act), other than Arrowhead Research Corporation
(“Arrowhead”) and its Affiliates, (b) the adoption of a plan relating to the
liquidation or dissolution of the Company, (c) the consummation of any
transaction or other event (including, without limitation, any merger or
consolidation) the result of which is that Arrowhead and its Affiliates own less
than 50% of the voting stock of the Company, or (d) the first day on which a
majority of the members of the Board are not continuing directors on the Board.

(iii) “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or agency or political subdivision
thereof (including any subdivision or ongoing business of any such entity or
substantially all of the assets of any such entity, subdivision or business).

 

W-3



--------------------------------------------------------------------------------

4. Redemption of Warrants. This Warrant is subject to redemption by the Company,
in whole but not in part, at a redemption price of $0.0001 per share, at any
time after July 1, 2007 and prior to the Expiration Date, on not less than 30
days prior written notice to the Holder. The Holder shall have the right to
exercise the Warrant for cash, in whole or in part, before the date specified in
the redemption notice. Upon expiration of such period, all rights of the Holder
shall terminate, other than the rights to receive the redemption price, without
interest, and the right to receive the redemption price shall itself expire on
the Expiration Date.

5. Replacement of Warrants. On receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement reasonably satisfactory in form
and amount to the Company or, in the case of any such mutilation, on surrender
and cancellation of such Warrant, the Company at its expense shall execute and
deliver to the Holder, in lieu thereof, a new Warrant of like tenor.

6. Investment Intent. Unless a current registration statement under the
Securities Act of 1933, as amended, shall be in effect with respect to the
securities to be issued upon exercise of this Warrant, the Holder, by accepting
this Warrant, covenants and agrees that, at the time of exercise hereof, and at
the time of any proposed transfer of any securities acquired upon exercise
hereof, the Holder shall deliver to the Company a written statement that the
securities acquired by the Holder upon exercise hereof are for the own account
of the Holder for investment and are not acquired with a view to, or for sale in
connection with, any distribution thereof (or any portion thereof) and with no
present intention (at any such time) of offering or distributing such securities
(or any portion thereof).

7. Restrictive Legend. The Series D Preferred Stock (or any shares of stock or
other securities which may be) issuable upon exercise of the Warrant (unless
registered under the Act) shall be stamped or imprinted with a legend in
substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR QUALIFIED UNDER APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION AND QUALIFICATION OR THE DELIVERY TO THE COMPANY OF
A SIGNED OPINION OF COUNSEL FOR HOLDER SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND QUALIFICATION ARE NOT REQUIRED UNLESS SOLD PURSUANT TO RULE 144
OF THE ACT.

8. Restrictions. Upon Transfer and Removal of Legend. The Company need not
register a transfer of this Warrant, the Series D Preferred Stock (or any shares
of stock or other securities) arising from exercise of this Warrant bearing the
restrictive legend set forth in Section 7 hereof, unless the conditions
specified in such legend are satisfied; provided however, that such conditions
shall be deemed to be satisfied with respect to a transfer without consideration
by any holder (i) to an affiliate of such holder, (ii) if such holder is a
partnership, to a partner or retired partner of such partnership who retires
after the date hereof or to the estate of any such partner or retired partner,
(iii) if such holder is a

 

W-4



--------------------------------------------------------------------------------

corporation, to a shareholder of such corporation, or to any other corporation
under common control, direct or indirect, with such holder, (iv) if such holder
is a limited liability company, to a member of such limited liability company,
or (v) by gift, will or intestate succession of any individual holder to his
spouse or siblings, or the lineal descendants or ancestors of such holder or his
spouse, if the transferee agrees in writing to be subject to the terms hereof to
the same extent as if such transferee were the original Holder hereunder, or if
such transfer is exempt from registration under Rule 144 issued under the Act.

9. No Rights or Liability as a Stockholder. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a stockholder of the
Company. No provisions hereof, in the absence of affirmative action by the
Holder to purchase Series D Preferred Stock, and no enumeration herein of the
rights or privileges of the Holder, shall give rise to any liability of the
Holder as a stockholder of the Company.

10. Miscellaneous.

10.1 Titles and Subtitles. The titles and subtitles used in this Warrant are for
convenience only and are not to be considered in construing or interpreting this
Warrant.

10.2 Notices. Any notice required or permitted under this Warrant shall be given
in writing to the respective addresses of the Holder and the Company set forth
on the signature page hereof, or to such other address as either party shall
designate in a written notice given to the other as provided herein.

10.3 Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Warrant, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.

10.4 Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), as provided in
the Purchase Agreement.

10.5 Assignment and Transferability. Except as provided in Section 8 of this
Warrant, this Warrant may be assigned or transferred by the Holder only with the
prior written approval of the Company, in its sole and absolute discretion. This
Warrant shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

10.6 Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.

10.7 Governing Law. This Warrant shall be governed by and construed and enforced
in accordance with the laws of the State of California, without giving effect to
its conflicts of laws principles.

10.8 Counterparts. This Warrant may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of the page intentionally left blank]

 

W-5



--------------------------------------------------------------------------------

[Signature Page to Warrant Shares of Series D Preferred Stock]

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed as of the date hereof.

Dated as of:             , 2006

 

  “Company”  

INSERT THERAPEUTICS, INC.

129 N. Hill Ave., Suite 104

Pasadena, CA 91106

By:

 

/s/ John G. Petrovich

 

John G. Petrovich, President

 

“Holder”

ACKNOWLEDGED AND AGREED:

    (Signature)    (Print Name)

Address:

        

 

W-6



--------------------------------------------------------------------------------

SCHEDULE 1

EXERCISE NOTICE

(To be signed only on exercise of Warrant for cash)

 

To: INSERT THERAPEUTICS, INC:

The undersigned, the holder of the Warrant attached hereto, hereby irrevocably
elects to exercise the purchase rights represented by such Warrant for, and to
purchase thereunder,             shares of the Series D Preferred Stock of
Insert Therapeutics, Inc., a Delaware corporation, and herewith makes payment of
$            therefor, and requests that the certificates for such shares be
issued in the name of, and delivered to             , whose address is
            .

_____________________________________________.

 ______________________________________

 (Signature must conform in all respects to name of

 the Holder as specified on the face of the Warrant)

 

 ____________________________________

 

(Print Name)

 ____________________________________

 

(Address)

Dated:                             

 

Schedule 1-1